Citation Nr: 0027917	
Decision Date: 10/23/00    Archive Date: 11/01/00	

DOCKET NO.  97-14 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

Entitlement to increased evaluations for psoriasis, currently 
rated 10 percent disabling and for psoriatic arthritis, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from July 1965 to August 
1968.  By rating action dated in September 1996 the 
Department of Veterans Affairs (VA) confirmed and continued a 
20 percent evaluation for the veteran's psoriatic arthritis.  
In a March 1997 rating action the regional office confirmed 
and continued a 10 percent evaluation for his psoriasis.  The 
veteran appealed from those decisions.  The case is now 
before the Board of Veterans' Appeals (Board) for appellate 
consideration.


REMAND

The veteran's service medical records reflect that he was 
treated for psoriasis and psoriatic arthritis involving his 
left ankle.

In an August 1969 rating action the regional office granted 
service connection for psoriasis, rated 10 percent disabling 
and psoriatic arthritis, rated 20 percent disabling.

When the veteran was examined by the VA in September 1970 and 
July 1973 he complained of pain and stiffness involving his 
elbows and shoulders, fingers, left knee, left ankle and left 
foot.  He again complained of multiple joint pain when he was 
afforded a VA orthopedic examination in April 1993.  It was 
noted on the examination that he had sustained a stroke in 
December 1991 that had affected the right side of his body. 

When the veteran was afforded a VA dermatological examination 
in April 1993 there were psoriatic lesions on the scalp, 
ears, eyebrows, knees, elbows, genital area and legs.

The veteran was afforded a VA dermatological examination in 
February 1997.  There were scaly erythematous lesions 
involving his scalp, eyebrows, neck, ears, upper abdomen, 
lower back, buttocks, thighs, legs, feet and fingernails.

The veteran was afforded a VA orthopedic examination in July 
1997.  He reported having pain in his knees, ankles, hands, 
elbows and shoulders.  He stated that the discomfort had been 
present for the previous 30 years but over the previous year 
or two he had noticed an increased discomfort.  On 
examination various findings were recorded including some 
limitation of motion of the left shoulder, left knee and left 
ankle.

The veteran was again afforded a VA dermatological 
examination in August 1997.  He had been treated in the 
dermatology clinic with multiple topical agents.  He stated 
that his psoriasis flared on an intermittent basis especially 
when he was away from medications.  On physical examination 
there were scattered hyperkeratotic erythematous plaques over 
the elbows bilaterally.  There was minimal fine scaling over 
the scalp.  There were no active lesions in the groin or 
gluteal regions.  There were no other lesions on the 
examination.

The veteran's representative has noted that in the case of 
Ardison v. Brown, 6 Vet. App. 405 (1994), the United States 
Court of Appeals for Veterans Claims held that when the 
medical condition at issue was manifested by both active and 
inactive stages an examination conducted during an inactive 
phase could not form the basis for a denial of a claim for 
increase.  The representative requested that the case be 
remanded for further development with regard to the veteran's 
claim for an increased rating for his psoriasis.  The Board 
notes in this regard that the psoriatic lesions appear much 
more involved on the February 1997 VA examination than the 
August 1997 examination.

The Board notes further that on the VA orthopedic 
examinations the veteran was not provided a test to determine 
whether his psoriatic arthritis was an active process.  
Further, the examiner did not indicate whether pain 
associated with the psoriatic arthritis limited functional 
ability or whether the affected joints exhibited weakened 
movement, excess fatigability or incoordination.

Since the veteran has maintained that his service-connected 
conditions have increased in severity, his claim for 
increased ratings for the psoriasis and psoriatic arthritis 
are considered to be well grounded.  Grosky v. Brown, 10 Vet. 
App. 251 (1997).  The VA accordingly has the duty to assist 
him in the development of his claims.  In this regard, the 
Board believes that additional medical information would be 
desirable and the case is REMANDED to the regional office for 
the following action:

1.  The veteran should be afforded 
orthopedic, dermatology and rheumatology 
examinations in order to determine the 
current nature and severity of his 
psoriasis and psoriatic arthritis.  All 
indicated special studies, including any 
testing deemed appropriate to determine 
if the psoriatic arthritis is an active 
process, should be conducted.  On the 
orthopedic examination each painful joint 
and range of motion of those joints 
should be specifically set forth.  An 
opinion should be provided by the 
orthopedic examiner regarding whether 
pain associated with the service-
connected psoriatic arthritis 
significantly further restricts 
functional ability during flare ups or 
with extended use.  Voyles v. Brown, 5 
Vet. App. 451, 453 (1993).  It should be 
noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The orthopedic examiner should 
also indicate whether the affected joints 
exhibit weakened movement, excess 
fatigability or incoordination.  Lathen 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
claims file is to be made available to 
the examiners for review, and the 
availability of the file should be noted 
on the examination reports.

2.  The regional office should then 
review the veteran's claims.  If the 
determination regarding either of the 
issues on appeal remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond. 

When the above action has completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




